 

Exhibit 10.5

 

Contract No. _____

Producer No. _____

  

HORMEL FOODS CORPORATION

 

COVER SHEET TO
HOG PROCUREMENT AGREEMENT

 

Hormel Foods Corporation Producer: Midwest Finishing, LLC 1 Hormel Place    
Austin MN  55912-3680 Address: 1615 Golden Aspen Drive, Suite 104     Ames, IA 
50010 Designated delivery plant(s) [check one]:       Contact Person: Glenn
McClelland ¨ Austin MN       Home/Office No.:  (515) 598-4640 ¨ Fremont NE      
Cell No.:   x Both Austin MN & Fremont NE       Fax No.:           E-Mail
address: gmmcclelland@M2 P2.com

 

READ YOUR AGREEMENT CAREFULLY. This cover sheet provides only a brief summary of
your Agreement. This is not the Agreement and only the terms of the Agreement
are legally binding. The Agreement itself sets forth, in detail, the rights and
obligations of both you and us. IT IS THEREFORE IMPORTANT THAT YOU READ YOUR
AGREEMENT CAREFULLY.

 

ADDITIONAL CAPITAL INVESTMENT DISCLOSURE STATEMENT

Federal law requires disclosure that additional large capital investments may be
required by you during the term of the Agreement.

 

MATERIAL RISK DISCLOSURE STATEMENT

Please carefully consider the following risk factors in addition to your
personal animal husbandry skills, management skills, experience and knowledge
before signing the Agreement.

 

SWINE PRODUCTION RISKS

·Raising swine for profit depends on many factors. Performance under the terms
of the Agreement does not ensure that you will make a profit. Your profitability
is affected by numerous factors. Such factors include, but are not limited to,
your own animal husbandry and management skills, herd health, adverse weather
conditions, and catastrophic loss of facilities or hogs.

·You bear all risks of production of market hogs until risk of loss passes to us
at our plant as specified in Section 11 of the Agreement, and which plant is
subject to change. Such risks include, but are not limited to, poor farrowing
rates, disease, death loss, poor feed conversion, and sort loss.

·While you may be excused from failure to deliver the agreed number of hogs
under the “Force Majeure” circumstances described in the Agreement, hog health
or diseases (unless the subject of a governmental mandate) and financial and
market conditions do not constitute acceptable excuses.

·As set forth in the Agreement, you are required to comply with the National
Pork Board’s Pork Quality Assurance Plus® Program and Transport Quality
Assurance® Program, and any other HACCP, animal care, or quality program that
may be established by us or any governmental agency, or by any industry-accepted
group, and any changes to such programs. Changes in such programs may impose
more stringent requirements, with related increased compliance costs, than the
program requirements in place prior to the change.

·We must agree to any changes to certain aspects of your hog production
operation as set forth in the Agreement.

 

i

Contract No. _____
Producer No. _____

 

FINANCIAL RISKS

·The Agreement is not a “cost plus” contract. This means that you are not
assured of covering all of your costs of operation, or of earning a profit, by
performing in accordance with the Agreement terms.

·The Agreement requires you and us to agree to a specific supply arrangement for
the entire term of the Agreement. This may not be the most beneficial way for
you to market your hogs.

·Financing of your swine production operation may exceed costs anticipated by
you.

·Failure to make payments to repay a third party lender that has financed your
swine production operation may cause your third party lender to foreclose on
your facilities or take other collection actions.

·As set forth in the Agreement, you are required to indemnify and hold us
harmless from all liabilities, damages, claims, judgments, costs and expenses in
connection with your breach of the Agreement.

 

REGULATORY RISKS

·You are responsible for compliance of your hog production operation with all
applicable federal, state and local laws and regulations. Any noncompliance
exposes you to fines and other enforcement actions.

·You are responsible for obtaining all necessary permits to legally operate your
facilities. Failure to obtain such permits may result in enforcement actions
being taken against you by regulatory agencies.

·You are responsible for properly storing, handling and disposing of manure from
your facilities and for odors emanating from your facilities. You are exposed to
liability for odors and for any manure spills or contamination caused by
improper storage, handling or disposal.

·Your hogs may be quarantined or destroyed by government agencies if the hogs
are found to be diseased.

·You are responsible for disposal of all dead hogs. You could be exposed to
liability if you fail to properly dispose of all dead hogs.

·You are solely responsible for the operation and management of your hog
production operation, including but not limited to proper animal care and
handling, and compliance with all applicable federal, state and local laws and
regulations, including criminal laws relating to mistreatment of animals.

 

PAYMENT RISKS

·We may change the Contract Price calculation method under the circumstances set
forth in the Agreement. While such changes are not intended to result in a
different payment for your hogs, a comparison of prices before and after the
change may be difficult or impossible, and such changes may mean that you are
paid less for your hogs as compared to prior to the change.

·Hogs delivered in excess of the agreed quantity will be accepted only at our
sole discretion, and will be priced at the amount we specify, as further
described in the Agreement.

·If you deliver hogs that do not meet the requirements set forth in the
Agreement, we may pay you less than the Contract Price for such hogs, and we may
charge you for the costs that we incur because you delivered hogs that do not
meet the requirements set forth in the Agreement.

·If you are in default or amounts you owe us are past due, we may pay you less
than amounts you are otherwise due by offsetting amounts you owe us.

 

TERMINATION RISKS

·We may terminate the Agreement prior to expiration of the term of the Agreement
if we stop harvesting hogs at the plant(s) designated for delivery of your hogs.

·If you are in default, we have the right to pursue any and all remedies
available to us at law or in equity. These remedies include any remedies granted
to us under the Agreement.

·If you are in default you shall pay us damages in accordance with the
Agreement.

 

YOUR RIGHT TO REVIEW AND CANCEL THE AGREEMENT

You may cancel the Agreement by mailing a written cancellation notice to us at
the address set forth above by the earlier of (i) three business days following
your receipt of the signed Agreement or (ii) ten business days after the
effective date of the signed Agreement. The written notice of cancellation will
be deemed mailed on the date of the postmark on the envelope.

 

ii

Contract No. _____
Producer No. _____

 

VOLUNTARY AGREEMENT; NO GUARANTEE OF PROFIT

By initialing below, you acknowledge that: (i) you have read this cover sheet;
(ii) you have voluntarily entered into the Agreement on your own accord; (iii)
you have had adequate opportunity to consult with your own attorney and
accountant regarding all legal, accounting and tax consequences of the
Agreement; and (iv) we and our employees and agents make no representations or
guarantees of any kind whatsoever regarding the consequences or profitability of
the Agreement to you.

 

Your Initials:    Date:  

 

iii

Contract No. _____
Producer No. _____

 

TABLE OF CONTENTS

 

1. Definitions 1   Actual Production Costs 1   Additional Market Ledger Balances
1   Additional Production Ledger Balances 1   Champ WPS Agreement 1   Contract
Price 2   Immediate Deductions 2   Irrevocable Payment 2   Market Ledger Balance
2   Market Ledger Decrease 2   Market Ledger Increase 2   Market Margin Excess 2
  Market Price 2   MGM Hog Procurement Agreement 3   Other M2 P2 Hog Procurement
Agreements 3   Production Ledger Balance 3   Production Ledger Decrease 3  
Production Ledger Increase 3   Production Margin Excess 3   Production Matrix
Costs 3   Reporting Period 3   Settlement Date 3   Standard Cost 4       2. TERM
4       3. ADDITIONAL CAPITAL INVESTMENT DISCLOSURE STATEMENT 4       4. HOG
QUANTITY 4       5. PRICE 5       6. HEDGING PROGRAM 8       7. PRODUCER’S
OBLIGATIONS 9       8. HORMEL FOODS’ OBLIGATIONS 13       9. DEFAULT 13      
10. PRIOR HOG PROCUREMENT AGREEMENTS AND AMENDMENTS SUPERSEDED 15       11.
TITLE AND RISK OF LOSS 15       12. REMEDIES 15       13. INDEMNITY 15       14.
RIGHT OF OFFSET 15

 

iv

Contract No. _____
Producer No. _____

 

15. NO SECURITY INTERESTS OR LIENS IN HOGS 15       16. FORCE MAJEURE 15      
17. ASSIGNMENT; BINDING EFFECT 16       18. WAIVER 16       19. RELATIONSHIP OF
PARTIES 16       20. SEVERABILITY 16       21. SURVIVAL OF PROVISIONS 16      
22. ENTIRE AGREEMENT; AMENDMENT 16       23. GOVERNING LAW 16       24.
AUTHORIZATION 17       25. GUARANTY 17       26. CERTIFICATION 18       27.
ARBITRATION 18       28. VOLUNTARY AGREEMENT; NO GUARANTEE OF PROFIT 19

 

Attachments:

Schedule A Delivery Schedule Schedule B Standard Costs Schedule C Carcass Weight
and Deduction Per Carcass Exhibit A Quality Assurance Program and Animal Care &
Handling Program

 

v

Contract No. _____
Producer No. _____

 

HORMEL FOODS CORPORATION
HOG PROCUREMENT AGREEMENT

 

This Hog Procurement Agreement (this “Agreement”) is made effective January 1,
2010 (the “Effective Date”), by and between Midwest Finishing, LLC (the
“PRODUCER”) and Hormel Foods Corporation (“HORMEL FOODS”) (collectively the
“Parties).

 

WHEREAS, this Agreement is intended to supersede the Hog Procurement Agreement
dated as of September 1, 2008, and all amendments and modifications thereto,
previously executed by the Parties once the period for cancelation under this
Agreement has lapsed and this Agreement has not been canceled;

 

WHEREAS, in addition to executing this Agreement, PRODUCER, its parent company
M2 P2, LLC (“M2 P2”), and HORMEL FOODS are executing a Sales Price Adjustment
Addendum (the “Addendum”) to this Agreement;

 

WHEREAS, PRODUCER is a hog producer who is willing to sell hogs to HORMEL FOODS,
and HORMEL FOODS is willing to purchase hogs from PRODUCER;

 

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:

 

1.DEFINITIONS.

 

(a)When used in this Agreement, the following terms shall have the following
meanings. Other terms not defined in this Section 1, shall have the meaning
given to them in other sections of this Agreement.

 

*

 

*

 

*

 

“Champ WPS Agreement” means the Weanling Pig Sales Agreement dated January 1,
2010 by and between PRODUCER and CHAMP, LLC.

 

* Material has been omitted pursuant to a request for confidential treatment and
filed separately with the Securities and Exchange Commission.

 

1

Contract No. _____
Producer No. _____

 

“Contract Price” means the aggregate Market Price for market hogs delivered
pursuant to this Agreement.

  

*

  

“Irrevocable Payment” means payment that cannot be set aside or required to be
returned for any reason, including recovery under the provisions of the
Bankruptcy Code.

 

*

 

*

 

*

 

*

 

*

 

* Material has been omitted pursuant to a request for confidential treatment and
filed separately with the Securities and Exchange Commission. 

 

2

Contract No. _____
Producer No. _____

 



“MGM Hog Procurement Agreement” Means the Hog Procurement Agreement dated
January 1, 2010 by and between MGM, LLC and HORMEL FOODS.

 

“Other M2 P2 Hog Procurement Agreements” means the Hog Procurement Agreement
dated January 1, 2010 by and between and MGM, LLC and HORMEL FOODS, and the Hog
Procurement Agreement dated January 1, 2010 by and between TS Finishing, LLC and
HORMEL FOODS.

 

*

 

*

 

*

 

*

 

* 

 

“Reporting Period” means each of the 4 week accounting periods during PRODUCER’s
fiscal year.

  

“Settlement Date” means the first date following the end of the 3rd, 6th, 10th
and 13th Reporting Period during Producer’s fiscal year on which all pricing
determinations

 

* Material has been omitted pursuant to a request for confidential treatment and
filed separately with the Securities and Exchange Commission.

 

3

Contract No. _____
Producer No. _____

 

required to be made under this Agreement have been made for each month of that
fiscal quarter, which date shall be no later than ten (10) days from the end of
such fiscal quarter.

 

*

 

2.TERM.

 

(a)The Term of this Agreement commenced on the Effective Date and expires when
the last weaned pigs from the Champ WPS Agreement have been grown and delivered
to HORMEL FOODS under this Agreement (the “Term”).

 

(b)If there is a Market Ledger Balance when the Term of this Agreement expires,
PRODUCER, M2 P2, MGM, LLC, TS Finishing, LLC and HORMEL FOODS all agree that the
then current Market Ledger Balance will be transferred in its entirety to the
MGM Hog Procurement Agreement, and that such balance will become an obligation
of the aforementioned parties in accordance with the terms of the MGM Hog
Procurement Agreement. However, any such Market Ledger Balance will not transfer
to the MGM Hog Procurement Agreement and will no longer be an obligation of
PRODUCER if, and only if, Champ, LLC terminates the Champ WPS Agreement without
giving PRODUCER the two (2) years notice required by Section 2 of the Champ WPS
Agreement, unless such other termination is agreed to by PRODUCER.

 

3.           ADDITIONAL CAPITAL INVESTMENT DISCLOSURE STATEMENT. Federal law
requires disclosure that additional large capital investments may be required by
PRODUCER during the Initial Term and/or Extension Term and/or Ledger Balance
Extension Term of this Agreement.

 

4.HOG QUANTITY.

 

(a)Delivery Schedule. PRODUCER agrees to sell to HORMEL FOODS under this
Agreement, and HORMEL FOODS agrees to buy, all of the market hogs produced by
PRODUCER from the hog production operations set forth on Schedule A, which may
be amended by the Parties’ written agreement.

 

  (b) Quantities. PRODUCER’s weekly quantities of hogs delivered must be as
uniform as is possible. At the beginning of each quarter, PRODUCER shall provide
HORMEL FOODS with an updated hog delivery schedule for the next

 

* Material has been omitted pursuant to a request for confidential treatment and
filed separately with the Securities and Exchange Commission.

 

4

Contract No. _____
Producer No. _____

 

twelve (12) weeks. In addition, PRODUCER shall provide HORMEL FOODS written
notice of any significant changes in its scheduled market hog production as soon
as PRODUCER identifies such changes.

 

5.PRICE.

 

(a)Information Reporting. For each Reporting Period PRODUCER shall submit to
HORMEL FOODS a statement setting forth for such Reporting Period the following:
(i) a report of the hedging activity conducted pursuant to Section 6, (ii) the
Actual Production Costs and the Production Matrix Costs, (iii) the Production
Margin Excess, if any, the Production Ledger Increase or the Production Ledger
Decrease, as applicable, and the Production Ledger Balance (as of the beginning
and as of the end of such Reporting Period), (iv) the Market Prices, (v) the
Market Margin Excess, if any, the Market Ledger Increase or the Market Ledger
Decrease, as applicable, and the Market Ledger Balance (as of the beginning and
as of the end of such Reporting Period), and (v) a calculation of all amounts
that are due or will become due under Section 5(b) for such Reporting Period
together in each case with such supporting documents as may be reasonably
requested by HORMEL FOODS. The report required by this Section shall be
delivered to HORMEL FOODS within ten (10) days of the end the Reporting Period.

 

(b)Payment. *

 

* Material has been omitted pursuant to a request for confidential treatment and
filed separately with the Securities and Exchange Commission.

 

5

Contract No. _____
Producer No. _____



 

*

 



*Material has been omitted pursuant to a request for confidential treatment and
filed separately with the Securities and Exchange Commission [Entire page].

 

6

Contract No. _____
Producer No. _____

 

*

 

*Material has been omitted pursuant to a request for confidential treatment and
filed separately with the Securities and Exchange Commission [Entire page].

 

7

Contract No. _____
Producer No. _____



 

* 

 

(c)Exclusion from Carcass Buying Program. The payments made pursuant to this
Section 5 are inclusive of all premiums, deductions, and other payments pursuant
to our carcass merit buying program in effect at the time of delivery (“Carcass
Buying Program”). PRODUCER thus shall not be entitled to any premiums or other
payments pursuant to HORMEL FOODS’ Carcass Buying Program. The Carcass Buying
Program is subject to change in HORMEL FOODS sole discretion from time to time.
If at any time the percentage of PRODUCER’s contract hogs that meet a target of
grade    *    or less and    *    lbs. carcass weight is less than the average
percentage for all of HORMEL FOODS’ other contracted hogs that meet HORMEL
FOODS’ then current target in the Carcass Buying Program (currently the “red
box” of grade    *    or less and    *    lbs. carcass weight), then the Parties
shall negotiate in good faith a reduction of the Contract Price.

 

6.         HEDGING PROGRAM. PRODUCER (understanding that for the purposes of
this provision PRODUCER includes M2 P2) may, with HORMEL FOODS’ prior approval,
implement a program to hedge the market hogs sold to HORMEL FOODS under this
Agreement and grain fed to such hogs. The futures positions may include
positions combined with those taken with other M2 P2 related entities. Each
party in its discretion will determine whether to proceed with such a hedge
program and on what terms, so that a hedge program will be implemented only as
mutually agreed by the Parties. A net hedging gain attributable to the market
hogs sold pursuant to this Agreement shall be added to, and a net hedging loss
attributable to the market hogs sold pursuant to this Agreement shall be
subtracted from, the Contract Price with respect to each closed lot of hogs sold
to HORMEL FOODS under this Agreement during any Reporting Period for purposes of
calculating the Market Margin Excess or the Market Ledger Increase. The Parties
intend that the agreements and approvals provided for in this Section 6 shall be
documented, but not necessarily in a writing signed by both Parties. A
confirming letter, fax or e-mail that is not promptly objected to shall
constitute agreement or approval. The allocation of all recognized gains and
losses from futures positions file Parties have previously taken are hereby
approved and ratified by both Parties.

 

* Material has been omitted pursuant to a request for confidential treatment and
filed separately with the Securities and Exchange Commission.

 

8

Contract No. _____
Producer No. _____

 

7.PRODUCER’S OBLIGATIONS.

 

(a)Promise to Perform. PRODUCER agrees and understands that HORMEL FOODS’
payment of any sums required under this Agreement is made in reliance upon
PRODUCER’S promise to perform all terms of this Agreement for the entire term of
the contract.

 

(b)Insurance. PRODUCER agrees to maintain insurance of the types and amounts.
that are typically carried by persons engaged in the hog production business,
including without limitation commercial general liability, automobile liability,
workers’ compensation and employers liability insurance. Insurance proceeds
received by PRODUCER for dead or damaged pigs shall be taken into account in
determining the Actual Production Costs. HORMEL FOODS understands that
suffocation insurance on pigs is not typically carried by persons engaged in the
hog production business at inception of this Agreement, and that PRODUCER is
unlikely to carry such insurance.

 

(c)Production Costs. PRODUCER’s production costs shall not differ materially
from similar costs typically incurred by large producers producing hogs of a
high quality, unless consented to in advance writing by HORMEL FOODS. PRODUCER
shall provide HORMEL FOODS advance notice of contemplated significant changes in
production practices, including without limitation significant changes in the
use of feed additives or medications, implementation of new equipment or
facilities, or any other change which has a material impact on production costs.

 

(d)Records. PRODUCER shall maintain a set of books and records in accordance
with generally accepted accounting principles as necessary to establish, as
applicable, the components of (1) the Market Prices, (2) the Production Matrix
Costs, (3) the Actual Production Costs, (4) the Market Ledger Balances, Market
Ledger Increases and Market Ledger Decreases, (5) the Production Ledger Balance,
Production Ledger Increases and Production Ledger Decreases, (6) any hedging
activity, (7) the Market Margin Excesses, (8) the Production Margin Excesses,
(9) all amounts required to calculate amounts due under Section 5 of this
Agreement, and (10) all amounts required to calculate amounts due under the
Addendum, in each case such detail as the Parties may agree from time to time.
PRODUCER shall maintain such records for at least six (6) years after their
creation. HORMEL FOODS shall have the right to inspect and to audit PRODUCER’s
books and records from time to time during normal business hours upon reasonable
prior notice.

 

(e)Compliance with Laws Relevant To a Hog Production Operation. PRODUCER is
solely responsible for the operation and management of its hog production
operation, including but not limited to proper animal care and handling.
PRODUCER is solely responsible for compliance of its hog production operation
with all applicable federal, state and local laws and regulations, including
criminal

 

9

Contract No. _____
Producer No. _____

 

laws relating to mistreatment of animals. Examples include laws and regulations
relating to permits to operate facilities, handling and disposal of manure, and
disposal of dead hogs.

 

(f)HORMEL FOODS’ Review and Approval of PRODUCER’S Operations. PRODUCER must
allow HORMEL FOODS to review and approve the following aspects of its hog
production operation at the commencement of this Agreement and any changes
PRODUCER makes to these aspects:

 

(1)A genetic program capable of producing lean, uniform sorted hogs that
consistently meet HORMEL FOODS’ requirements;

 

(2)Facilities to farrow and finish hogs year round and/or sources of weanling
and/or feeder pigs;

 

(3)A balanced nutritional swine diet where the hogs’ minimum requirements are
met. All feed ingredients in the swine ration should contain only ingredients or
products that are USDA/Food and Drug Administration (“FDA”) approved for use in
food animals. The feeding program must also follow the Hormel Foods Carcass
Buying Program on feeding of dried distiller’s grains with solubles (“DDGS”).
HORMEL FOODS may in its sole discretion change the DDGS policy by providing
written notice to PRODUCER;

 

(4)A cost and recordkeeping system; and

 

(5)A tracking system to comply with COOL (as defined in Section 7(g)(7) below).

 

(g)Requirements for Delivered Hogs. All hogs delivered by PRODUCER under this
Agreement must be as follows:

 

(1)Top quality, healthy and wholesome hogs that pass pre and post mortem
inspection;

 

(2)Free of foreign objects (e.g., needles);

 

(3)Have a carcass weight of at least    *   pounds (   *    lbs.) and not more
than    *    (   *   ) pounds;

 

(4)Not crippled, lame, sick, overfilled or otherwise unmerchantable at time of
delivery;

 

(5)Handled by PRODUCER and transporters in such a manner so as to promote best
animal care and handling;

 

*Material has been omitted pursuant to a request for confidential treatment and
filed separately with the Securities and Exchange Commission.

 

10

Contract No. _____
Producer No. _____

 

(6)PRODUCER is expected to have a veterinary-client-patient relationship
(“VCPR”). PRODUCERS are required to follow the guidelines set forth in FDA’s
published Compliance Policy Guide (“CPG”) 7125.37 (“Proper Drug Use and Residue
Avoidance by Non-Veterinarians”).

 

(a)PRODUCER understands HORMEL FOODS and USDA have the option to and expect to
conduct random residue testing and any positives found are grounds for potential
damages and arbitration pursuant to Section 27 of this Agreement;

 

(b)In addition to minimum withdrawal requirements set forth by law, HORMEL FOODS
requires a 14-day withdrawal on any tetracyclines prior to delivery of hogs to
the delivery plant; and

 

(7)Designed as exclusively having a “United States country of origin,” as such
term is defined in the Agricultural Marketing Act of 1946, as amended, or
similar legislation (referred to in this Agreement as “COOL”), and in accordance
with any corresponding labeling or tracking requirements that HORMEL FOODS may
require by written notice during the Initial Term or any subsequent Renewal Term
of this Agreement.

 

If PRODUCER brings any hogs to the delivery plant that do not meet the above
requirements, they will be handled according to the following procedures:

 

(8)Dead Hogs. PRODUCER will be assessed the costs incurred by HORMEL FOODS for
disposing of any dead hogs that are delivered by PRODUCER to the delivery plant.
These costs will be deducted from the total price to be paid to PRODUCER. Please
see HORMEL FOODS’ Carcass Buying Program regarding dead hogs, which policy may
be changed in HORMEL FOODS’ sole discretion by providing written notice to
PRODUCER.

 

(9)Fatigued or Injured Hogs. Fatigued or injured animals will be paid based on
HORMEL FOODS’ Carcass Buying Program regarding fatigued or injured hogs, which
policy may be changed in HORMEL FOODS’ sole discretion by providing written
notice to PRODUCER.

 

(10)Non-Harvestable Hogs. Non-harvestable hogs are live hogs that do not meet
HORMEL FOODS’ or USDA’s requirements set forth in Section 7(g). Non-harvestable
hogs must be segregated from all other hogs on any load brought to the delivery
plant. Non-harvestable hogs will be paid based on HORMEL FOODS’ Carcass Buying
Program regarding non-harvestable hogs. Please see HORMEL FOODS’ Carcass Buying
Program regarding non-harvestable hogs, which policy may be changed in HORMEL
FOODS’ sole discretion by providing written notice to PRODUCER.

 

11

Contract No. _____
Producer No. _____

 

(h)Transportation and Delivery of Hogs. PRODUCER agrees to deliver hogs under
this Agreement by:

 

(1)Arranging transportation with transporters certified under the Transport
Quality Assurance® (“TQASM”) Program of America’s Pork Producers, and incurring
freight costs to deliver the hogs to the delivery plant(s) designated on the
Delivery Schedule;

 

(2)Delivering the hogs to a delivery plant other than the delivery plant(s)
designated on the Delivery Schedule if so directed by HORMEL FOODS. HORMEL FOODS
will pay PRODUCER for additional freight costs incurred by such delivery
pursuant to HORMEL FOODS’ then current standard livestock freight schedule; and

 

(3)Arranging delivery with HORMEL FOODS’ Hog Procurement personnel by Wednesday
of the week prior to delivery, with specific delivery days and times to be
determined by HORMEL FOODS. Early, late, Sunday and holiday deliveries will be
required. Time is of the essence in the delivery of hogs under this Agreement.

 

(i)HACCP; Quality Assurance Program and Animal Care & Handling Program. PRODUCER
agrees that PRODUCER is subject to the requirements of the Quality Assurance
Program and the Animal Care & Handling Program attached as Exhibit A. PRODUCER
also agrees to the following:

 

(1)To maintain certification of the National Pork Board’s Pork Quality Assurance
Plus® Program (“PQA PlusSM”) and Transport Quality Assurance® Program (“TQASM”),
a Hazard Analysis and Critical Control Points (“HACCP”) program, or the highest
Level of such PQA Program and/or TQA Program established in the future within
six months of the Program change establishing such Level. This includes the site
assessment in the current PQA PlusSM Program for each location involved in
supplying hogs to HORMEL FOODS, as well as any future assessment/third party
audit that may be required through the Program or by HORMEL FOODS;

 

(2)To comply with any HACCP or quality program established by HORMEL FOODS or
any governmental agency, or by any industry-accepted group, and any change in
such a program, within six months of the establishment of the program or the
change;

 

(j)Inspection of Hogs and Facilities; Inspection of Records. PRODUCER agrees to
the following:

 

12

Contract No. _____
Producer No. _____

 

(1)To allow HORMEL FOODS to inspect PRODUCER’S hogs and facilities during normal
business hours on reasonable notice;

 

(2)To demonstrate to HORMEL FOODS at all times the ability to produce hogs in
the quantity and of the quality required during the term of this Agreement;

 

(3)To demonstrate PRODUCER’S financial soundness to HORMEL FOODS at all times
and provide evidence thereof to HORMEL FOODS upon request, including providing
financial statements, production information, and written notice to HORMEL FOODS
of any event of default by PRODUCER under any loan agreement with its lender(s).

 

8.HORMEL FOODS’ OBLIGATIONS.

 

(a)Payment for Hogs. HORMEL FOODS agrees to pay PRODUCER for contacted hogs as
set forth in Section 5 for the entire term of this Agreement.

 

(b)Inspection and weighing. HORMEL FOODS will inspect and weigh carcasses at
HORMEL FOODS’ plant.

 

(c)Records. HORMEL FOODS will keep all necessary records with respect to
receipt, weighing and payment for all carcasses in accordance with HORMEL FOODS’
regular record retention and destruction schedule. HORMEL FOODS currently retain
all P&L’s and checks for two years. Upon giving HORMEL FOODS reasonable notice,
PRODUCER may inspect such records relating to its hogs during normal business
hours at locations designated by HORMEL FOODS. HORMEL FOODS will supply at
PRODUCER’S expense copies of such records as PRODUCER reasonably request.

 

9.DEFAULT.

 

(a)Default. For purposes of this Agreement, a party is in “Default” if such
party:

 

(1)Breaches this Agreement and such breach remains uncured thirty (30) days
after receipt from the non-defaulting party of a written notice specifying the
breach;

 

(2)Manifests an intention not to perform any material obligation under this
Agreement (for example, delivering hogs or accepting hogs) or manifests an
intention not to cure a material breach of this Agreement provided, however,
that such manifestation shall only be deemed a Default if such party does not
affirmatively state in writing that such party intends to perform all material
obligations under this Agreement or intends to cure a material breach, as
applicable, within five (5) business days after written receipt from the
non-manifesting party of such manifested intention; or

  

13

Contract No. _____
Producer No. _____

 

(3)Becomes insolvent, suspends or discontinues business operations, makes an
assignment for the benefit of creditors, commences voluntary or has commenced
against them involuntary bankruptcy proceedings, or voluntarily appoints or
involuntarily has appointed a receiver or trustee of all or any part of their
property.

 

(b)Arbitration upon Default. The Parties agree that their sole remedy for any
Default will be binding arbitration pursuant to Section 27 of this Agreement.
The Parties further agree that their obligation to fully perform the terms of
this Agreement shall not terminate in the event of a Default, but instead will
continue unless and until this Agreement is terminated in accordance with the
terms of Section 27(g) of this Agreement or is terminated in accordance with
requirements of Section 2 of this Agreement.

 

(c)Discontinuance of Harvest Operations at Plant. Notwithstanding anything in
this Agreement to the contrary, if HORMEL FOODS discontinues harvesting hogs at
both of the delivery plant designated in the Delivery Schedule, then HORMEL
FOODS will at its option (1) terminate this Agreement by written notice to
PRODUCER, or (2) notify PRODUCER of the new designated delivery plant(s) to
which PRODUCER must deliver contracted hogs. HORMEL FOODS will pay PRODUCER for
any additional freight costs incurred by such delivery pursuant to HORMEL FOODS’
then current standard livestock freight schedule. If HORMEL FOODS terminates
this Agreement pursuant to this Section 9(c) then the Market Ledger Balance
shall be adjusted to zero ($0.00) and no amounts shall be due and owning on such
balance.

 

(d)Termination following Execution. PRODUCER may cancel this Agreement by
mailing a written cancellation notice to HORMEL FOODS at the address set forth
below by the earlier of (i) three business days after PRODUCER’S receipt of the
signed Agreement or (ii) ten business days after the Effective Date. The written
notice of cancellation will be deemed mailed on the date of the postmark on the
envelope. The written notice of cancellation should reference the Contract No.
and Producer No. referenced in this Agreement.

 

Hormel Foods Corporation

c/o Pork Procurement Long Term Contract Administrator

1 Hormel Place

Austin MN 55912-3680

 

If PRODUCER cancels this Agreement according to the terms of this Section,
PRODUCER understands and agrees that any prior agreement between the Parties or
commitment by PRODUCER specifically including, but not limited to, filled CME
lean hog futures positions and the Hog Procurement Agreement dated, September 1,
2008, and all amendments and modifications thereof, executed by

 

14

Contract No. _____
Producer No. _____

 

 the Parties, will continue in full force and effect and PRODUCER’S obligations
under such prior commitments and agreements will remain fully enforceable.

 



10.         PRIOR HOG PROCUREMENT AGREEMENTS AND AMENDMENTS SUPERSEDED. This
Agreement supersedes the Hog Procurement Agreement dated as of September 1,
2008, by and between the Parties, and all amendments and modifications thereof.
The superseded documents will be of no further force or effect after expiration
of the term designated for cancellation of this Agreement identified in Section
9(d) and this Agreement has not been cancelled pursuant to that provision. This
Agreement does not supersede any existing CME lean hog futures contracts that
are currently filled from a prior agreement.

 

11.        TITLE AND RISK OF LOSS. The hogs supplied under this Agreement will
be sold F.O.B. destination, and title to hogs and risk of loss of hogs pass from
PRODUCER to HORMEL FOODS at HORMEL FOODS’ plant.

 

12.         REMEDIES. If the other party is in Default, the non-defaulting party
will have the right to pursue any and all remedies available at law or in
equity, including without limitation any remedies granted by this Agreement.

 

13.         INDEMNITY. Each party shall indemnify and hold the other party
harmless for any and all liabilities, damages, claims, judgments, costs and
expenses incurred by the other party in connection with such party’s breach of
this Agreement. Such expenses shall include without limitation reasonable
attorneys’ fees..

 

14.         RIGHT OF OFFSET. If PRODUCER is in Default, HORMEL FOODS may offset
any amounts owed to HORMEL FOODS under the Sections titled “Indemnity” against
any amounts otherwise due and owing to PRODUCER under this Agreement and any
other agreement or transaction between the Parties until all such amounts owed
to HORMEL FOODS have been satisfied.

 

15.         NO SECURITY INTERESTS OR LIENS IN HOGS. PRODUCER represents to
HORMEL FOODS that all hogs sold under this Agreement are free and clear of all
security interests and liens of any kind whatsoever, except as specifically
provided in a written notice received by HORMEL FOODS at least thirty (30) days
prior to delivery of the hogs to HORMEL FOODS. If hogs sold under this Agreement
are subject to any security interest or lien, HORMEL FOODS may make payments
jointly to PRODUCER and the secured party or lien holder.

 

16.         FORCE MAJEURE. Neither Party will be liable for damages due to delay
during any period of time when performance is commercially impossible because of
a Force Majeure Event: “Force Majeure Event” means strike or other labor
difficulties, breakdown or damage to facilities, acts of war, acts of terrorism,
pandemic human diseases, civil commotions, acts of any governmental authority,
interference in telephone or electronic communications, fire, flood, windstorms,
and similar causes beyond the reasonable control of the affected party. “Force
Majeure Event” does not include hog health or diseases that affect the
production of hogs unless they are the subject of a mandate by any governmental
authority. “Force Majeure Event” also does not include financial or market
conditions. A party claiming it is excused from performance

 

15

Contract No. _____
Producer No. _____

 

by a Force Majeure Event must promptly provide the other party written notice of
such Force Majeure Event and its estimated duration. 

 



17.         ASSIGNMENT; BINDING EFFECT. PRODUCER does not have the right to
assign this Agreement or any of its rights or obligations under this Agreement
without HORMEL FOODS’ prior written consent. PRODUCER may, however, assign this
Agreement or any of its rights hereunder to its lender(s) as collateral security
for any loan. This Agreement will be binding on PRODUCER’S heirs, successors and
permitted assigns and on HORMEL FOODS’ successors and assigns.

 

18.         WAIVER. Any breach of this Agreement or any right provided by this
Agreement may be waived only in a writing signed by the waiving party. Any such
waiver will not affect the validity of this Agreement, or the right of either
party to thereafter enforce every provision of this Agreement. Any breach of
this Agreement or any right provided by this Agreement may not be waived by any
course of dealing or prior performance.

 

19.         RELATIONSHIP OF PARTIES. The Parties are independent contractors,
with neither party in any way the legal representative or agent of the other
party. Neither party has any right or authority to act for or bind the other
party in any manner.

 

20.         SEVERABILITY. If any term or provision of this Agreement is held to
be illegal or in conflict with any federal, state or local law or regulation,
the validity of the remainder of this Agreement will not be affected. The rights
and obligations of the Parties will be construed and enforced as if this
Agreement did not contain the particular term or provision held to be invalid.

 

21.         SURVIVAL OF PROVISIONS. Any provisions of this Agreement that by
their terms have or may have application after the expiration or termination of
this Agreement will be deemed to the extent of such application to survive the
expiration or termination of this Agreement. Examples of such provisions are the
Sections titled “Remedies,” “Indemnity,” “Right of Offset,” “Entire Agreement,”
“Amendment,” “Governing Law,” “Jurisdiction and Venue,” “Mediation,” and
“Guaranty.”

 

22.         ENTIRE AGREEMENT; AMENDMENT. This Agreement (including the
documents, exhibits and instruments referred to herein and hereby incorporated
by reference) constitutes the entire agreement between the Parties with respect
to the subject matter of this Agreement. Except as specifically addressed in
Section 10, this Agreement supersedes any prior or contemporaneous oral or
written agreement between the Parties relating to the hog production operation
supplying hogs under this Agreement. This Agreement may be amended or
supplemented only in writing by the Parties, and not by any course of dealing or
prior performance.

 

23.         GOVERNING LAW. This Agreement and the rights of the Parties
hereunder will be governed by and interpreted in accordance with the laws of the
State of Iowa without regard to conflict of laws principles.

 

16

Contract No. _____
Producer No. _____

 

24.         AUTHORIZATION. Each party represents and warrants to the other party
that it has taken all necessary action to duly authorize the execution, delivery
and performance of this Agreement. The individual signing this Agreement on each
party’s behalf certifies that he/she is duly authorized to execute this
Agreement on behalf of such party.

 

25.         GUARANTY. All of PRODUCER’s obligations under this Agreement shall
be guaranteed by M2 P2 (the “Guarantor”) The Guarantor must execute this
Agreement. In consideration of and as a material inducement to HORMEL FOODS to
enter into this Agreement with PRODUCER (for purposes of this guaranty, “this
Agreement” will include this Agreement and any modification, extension and
amendment of this Agreement), the Guarantor agrees as follows:

 

(a)The Guarantor hereby guarantees that PRODUCER will satisfactorily perform
under this Agreement in accordance with all the terms and conditions of the
Agreement. If PRODUCER defaults in performance of its obligations under this
Agreement, the Guarantor will be liable for any and all liabilities, losses,
damages, claims, judgments, costs and expenses (including without limitation
reasonable attorneys’ fees) incurred by HORMEL FOODS in connection with
PRODUCER’S default, including any costs of collection from the Guarantors
(including without limitation reasonable attorneys’ fees) incurred by HORMEL
FOODS (the “Obligations”).

 

(b)This guaranty is an absolute, unconditional and continuing guaranty and will
terminate only on the satisfaction of each and every obligation of PRODUCER
under this Agreement, including without limitation Irrevocable Payment and
performance in full of the PRODUCER’s Obligations. If any payment is
subsequently set aside or required to be returned for any reason, the
Obligations to which such payment was applied shall be deemed to have continued
in existence and this guaranty shall be enforceable as to such Obligations.

 

(c)The Guarantor hereby expressly waives (1) all demands and notices of any kind
with respect to any or all of the Obligations, whether provided for by
agreement, law or otherwise; (2) any and all rights to cause a marshalling of
the PRODUCER’s assets or to cause us to proceed against any security or other
recourse HORMEL FOODS may have for the Obligations; and (3) any requirements
that HORMEL FOODS institute any action or proceeding at law or in equity, or
obtain any judgment, against PRODUCER or any other person, as a condition
precedent to making demand on, or bringing an action or obtaining and/or
enforcing a judgment against, the Guarantor upon this guaranty except that the
Guarantor shall have the right to contest liability hereunder based on defenses
to the Obligations in an action or proceeding at law or in equity.

 

(d)This guaranty will inure to the benefit of HORMEL FOODS and its successors
and assigns, and will be binding upon the Guarantor and its heirs, successors
and assigns.

 

17

Contract No. _____
Producer No. _____

 

(e)The Guarantor shall not exercise any right of subrogation until after
Irrevocable Payment in full in cash of all of PRODUCER’s Obligations.

 

(f)The Guarantor agrees that all disputes in any way related to this guaranty
shall be arbitrated in accordance with Section 27 of this Agreement.

 

(g)Any provisions of this Agreement which by their terms have or may have
application to this Guaranty or the Guarantor will be deemed to the extent of
such application to apply to this Guaranty and to the Guarantor. Examples of
such provisions are the Sections titled “PRODUCER’S Obligations,” “Remedies,”
“Indemnity,” “Right of Offset,” “Assignment/Binding Effect,” “Governing Law,”
“Jurisdiction and Venue,” “Mediation,” “Authorization” and “Waiver of Jury
Trial.”

 

26.         CERTIFICATION. The Parties intend that this Agreement comply with
the provisions of the Minnesota Agricultural Contracts Law (Minnesota Statutes,
Section 17.90 et. seq.). HORMEL FOODS intends to submit this Agreement for
certification of compliance with the Minnesota Agricultural Contracts Law. The
Parties determined to proceed with this Agreement prior to obtaining such
certification and PRODUCER agrees to such non material amendments of this
Agreement as may be reasonably requested by HORMEL FOODS in order to obtain such
certification.

 

27.         ARBITRATION. The Parties agree that any Default or other dispute
between them relating in any way to this Agreement shall be resolved by
arbitration according to the following:

 

(a)In order to initiate arbitration the initiating party must send the
non-initiating party notice of its desire to arbitrate pursuant to this Section
27 (the “Initial Arbitration Notice”).

 

(b)The Parties will have ten (10) days from the receipt of the Initial
Arbitration Notice to mutually agree on one (1) private arbitrator.

 

(c)If the Parties cannot mutually agree on a private arbitrator the initiating
party must file an arbitration demand with the American Arbitration Association
(the “AAA”). AAA arbitration must be conducted by one (1) arbitrator.

 

(d)Any arbitration, whether conducted by a private arbitrator or an AAA
arbitrator, shall be conducted in Ames, Iowa and shall be governed by the AAA’s
Commercial Arbitration Rules then in effect as modified by the provisions of
this Section 27.

 

(e)The initial arbitration hearing must occur within one hundred and twenty
(120) days of mailing the Initial Arbitration Notice.

 

(f)Remedies available at the initial arbitration proceeding are limited to
ordering that a breaching party specifically perform this Agreement and pay
damages. Specifically, this Agreement may not be terminated at the initial
arbitration

 

18

Contract No. _____
Producer No. _____

 

proceeding. The arbitrator’s reasoned decision must be issued within thirty (30)
days of the completion of the arbitration hearing. If the arbitrator determines
that a party has breached this Agreement, in addition to the previously outlined
remedies, the arbitrator shall award reasonable costs and reasonable fees
(including attorneys’ fees) to the non-breaching party. Any arbitration award
must be paid within ten (10) business days of the date of such arbitration
decision.

 

(g)If the arbitrator orders specific performance or damages at the initial
arbitration proceeding and the required party does not specifically perform or
pay damages the aggrieved party must return to the arbitrator to seek further
relief. Remedies available at this further proceeding include another order of
specific performance and an award of damages, or at this point, and only at this
point, the arbitrator may terminate this Agreement and award damages. If the
arbitrator determines that party has not specifically performed or paid awarded
damages, in addition to the previously outlined remedies, the arbitrator shall
award reasonable costs and reasonable fees (including attorneys’ fees) to the
non-breaching party. The arbitrator’s reasoned decision must be issued within
thirty (30) days of the completion of the arbitration hearing. Any arbitration
award must be paid within ten (10) business days of the date of such arbitration
decision.

 

The Parties acknowledge that this Agreement is the product of extensive
negotiation and that both parties were represented by counsel during such
negotiations. As such, PRODUCER has been given adequate opportunity to decline
being bound by this Section 27. Further, PRODUCER acknowledges being familiar
with the requirements of 7 U.S.C § 197c (2010) and affirmatively states that
this Agreement is compliant with such provision.

 

28.         VOLUNTARY AGREEMENT; NO GUARANTEE OF PROFIT. By signing this
Agreement, PRODUCER acknowledges that: (i) PRODUCER has voluntarily entered into
this Agreement on PRODUCER’S own accord; (ii) PRODUCER has had adequate
opportunity to consult with PRODUCER’S own attorney and accountant regarding all
legal, accounting and tax consequences of this Agreement; and (iii) HORMEL FOODS
and its employees and agents make no representations or guarantees of any kind
whatsoever regarding the consequences or profitability of this Agreement to
PRODUCER.

 

[Signature Page Follows]

 

19

Contract No. _____
Producer No. _____

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
duly authorized representatives as of this 30th day of July 2010.

 

HORMEL FOODS CORPORATION   MIDWEST FINISHING, LLC (“HORMEL FOODS”)  
(“PRODUCER”)       By: /s/ Bruce R. Schweitzer   By: /s/ Glenn McClelland      
    Print Name:  Bruce R. Schweitzer   Print Name:  Glenn McClelland          
Title: Vice Pres. Operations, Refrig. Foods   Title: CEO, M2 P2, LLC Manager    
      Date: 7/30/10   Date: 8/2/10

 

THE UNDERSIGNED GUARANTOR has signed this Agreement for the purpose of being
bound by the guaranty contained in Section 25 of this Agreement, the arbitration
provision of Section 27, and the Market Ledger Balance transfer provision found
in Section 2(b).

 

M2 P2, LLC       By: /s/ Glenn McClelland   Name:  Glenn McClelland   Title:
Chief Executive Officer  

 

THE UNDERSIGNED have signed this Agreement for the purposes of being bound by
Section 2(b).

 

TS FINISHING, LLC   MGM, LLC       By: /s/ Glenn McClelland   By: /s/ Glenn
McClelland           Print Name:  Glenn McClelland   Print Name:  Glenn
McClelland           Title: CEO M2 P2, LLC Manager   Title: CEO M2 P2, LLC
Manager           Date: 8/2/10   Date: 8/2/10

 

20

Contract No. _____
Producer No. _____

 

SCHEDULE A

 

Delivery Schedule

 

The market hogs shall be delivered to both Austin, Minnesota and Fremont,
Nebraska.

 

This will include all weaned pigs produced by PRODUCER’s sow operations in Ames,
Iowa. The quantity of Market Hogs projected under this agreement is    *    per
year.

 

* Material has been omitted pursuant to a request for confidential treatment and
filed separately with the Securities and Exchange Commission.

 

21

Contract No. _____
Producer No. _____

 

SCHEDULE B

 

Standard Costs

 

[Begins on Next Page]

 

22

Contract No. _____
Producer No. _____

 

FINISHING MATRIX

 

*

 

*Material has been omitted pursuant to a request for confidential treatment
and filed separately with the Securities and Exchange Commission [Entire page].

 

23

Contract No. _____
Producer No. _____





 

*

 

*Material has been omitted pursuant to a request for confidential treatment and
filed separately with the Securities and Exchange Commission [Entire page].

 

24

Contract No. _____
Producer No. _____

 

SCHEDULE C

 

The Contract Price for all contract hogs shall be reduced by a sort loss
deduction calculated using the carcass weight and deduction per carcass cwt. set
forth in the following table:

 

*

 

*Material has been omitted pursuant to a request for confidential treatment and
filed separately with the Securities and Exchange Commission.

 

25

Contract No. _____
Producer No. _____

 

EXHIBIT A

 

Quality Assurance Program
and
Animal Care & Handling Program

 

Hormel Foods Corporation has established the following Quality Assurance
Program, which includes recommended Animal Care and Handling Program (together,
“Programs”) requirements. Every Producer supplying hogs, whether by written
contract, verbal agreement, open market purchases, or negotiated purchases, to
Hormel Foods Corporation is subject to the requirements of these Programs.
Hormel Foods Corporation’s purchases of hogs from any Producer are expressly
contingent upon that Producer’s compliance with these Programs.

 

1.Quality Assurance Program

 

A.Every Producer must demonstrate to Hormel Foods that all of its employees who
handle hogs are certified in National Pork Board’s Pork Quality Assurance Plus®
Program (PQA PlusSM) and Transport Quality Assurance® Program (TQASM) and will
maintain certification during all time periods that Producer supplies hogs to
Hormel Foods. Each Producer must certify to Hormel Foods that they are complying
with this requirement, using the attached certification form.

 

B.All of Producer’s sites raising hogs to be supplied to Hormel Foods must
achieve Site Status, as defined by the PQA Plus Program, by the later of (i)
December 31, 2009, or (ii) within 90 days of first delivering hogs to Hormel
Foods.

 

C.Every Producer that purchases weaned pigs or feeder pigs is responsible for
ensuring that the weaned pig and feeder pig suppliers have established and
maintain appropriate quality assurance programs, which includes an animal care &
handling program.

 

2.Animal Care & Handling Program

 

A.Every Producer must establish and maintain an internal “Animal Care & Handling
Program”. Such a program may include the following requirements:

 



  i. Producer should provide an animal care abuse reporting source (including a
phone number with voice mail or an email address) where employees can report
animal abuse or improper care. This contact information should be posted in all
swine production facilities and in all locations where legal notices are usually
posted for employees. In addition, the Producer should review and provide copies
of this contact information to all employees on at least an annual basis.



 

26

Contract No. _____
Producer No. _____

 

ii.Producer should educate and train its employees on all Standard Operating
Procedures which cover all animal care and handling points from the PQA Plus and
TQA programs.

 

iii.Producer’s employees should affirm that they have been educated, trained and
understand the animal care and handling program.

 

iv.Producer’s employees should affirm that they will not abuse animals or
witness abuse without reporting it immediately.

 

v.Producers should have a continuous training program in place.

 

vi.Producer should conduct self-audits on a regular basis, and should consider
having third-party audits conducted annually.

 

B.All Producers under written contract are legally obligated to abide by Hormel
Foods’ quality assurance programs, which includes an animal care & handling
program. Hormel Foods also requires that any producers selling hogs under a
verbal agreement, open market purchase, or negotiated purchase, also comply with
Hormel Foods’ quality assurance programs. The actions of a Producer’s employees
are solely the responsibility of that Producer. The Producer’s employees are
expected to abide by the same rules and regulations that apply to the Producer.
If after appropriate investigation, it is determined that the Producer’s
employees violated these rules and regulations, Hormel Foods expects that
appropriate disciplinary action will take place.

 

C.Hormel Foods Corporation may review Producer’s Animal Care & Handling Program
in the normal course of business. If Producer does not have an appropriate or
acceptable Animal Care & Handling Program in place, this will be considered a
Breach of any Hog Procurement Agreement between Hormel Foods and Producer. The
Hog Procurement Agreement shall allow Producer a reasonable time to cure its
Breach by implementing an acceptable Program.

 

D.Every Producer that purchases weaned pigs or feeder pigs is responsible for
ensuring that the weaned pig and feeder pig suppliers also have an appropriate
animal care & handling program.

 

3.Violation of Animal Care & Handling Program

 

A.If Hormel Foods receives a report of inappropriate animal care involving
Producer or a Producer’s employees, Hormel Foods will immediately conduct an
investigation into the reported allegations. The Producer must cooperate with
the investigation, with Hormel Foods Corporation, and with legal authorities.

 

B.During the investigation, hog shipments from the suspected site will be
suspended indefinitely. This suspension of shipments will not be deemed a breach
of any written contract or verbal agreement by Hormel Foods.

  

27

Contract No. _____
Producer No. _____

 

C.If after appropriate investigation, Hormel Foods has reasonably determined
that animals were wrongfully abused or handled in an inappropriate manner
(inconsistent with industry standard practices), in violation of Hormel Foods’
quality assurance programs, which includes an animal care & handling program,
this will be deemed a Default of any Hog Procurement Agreement or verbal
agreement between Hormel Foods and Producer.

 

28

Contract No. _____
Producer No. _____

 

Producer Certification

 

The undersigned Producer hereby certifies to Hormel Foods that:

 

1.All of Producer’s employees who handle hogs have been certified in National
Pork Board’s Pork Quality Assurance Plus® Program (PQA PlusSM) and Transport
Quality Assurance® Program (TQASM);

 

2.Producer will ensure that all new employees who handle hogs will be promptly
certified in PQA Plus and TQA;

 

3.Producer will ensure that all employees who handle hogs will maintain
certification during all time periods that Producer supplies hogs to Hormel
Foods; and

 

4.All of Producer’s sites raising hogs to be supplied to Hormel Foods have
achieved, by the later of (i) December 31, 2009, or (ii) within 90 days of first
delivering hogs to Hormel Foods, Site Status as defined by the PQA Plus Program,
and that all sites will maintain Site Status during all time periods that
Producer supplies hogs to Hormel Foods.

 

Dated: 8/2/10   Signature: /s/ Glen McClelland             Print Name:  Glenn
McClelland             Title: CEO  M2 P2, LLC Mgr.           Producer’s Legal
Name and Address:           Midwest Finishing, LLC           1615 Golden Aspen
Drive, #104           Ames, IA  50010            

 

29

 